Citation Nr: 1531319	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA compensation benefits in the principal amount of $41,794.00, to include the validity of the debt.

(The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was separately docketed and will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals ' (Board) on appeal from an August 2010 administrative decision issued by the Committee on Waivers and Compromises (Committee) at the Milwaukee, Wisconsin Regional Office (RO).  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at hearing at the RO (Travel Board) relating to the waiver claim only.  

This claim is being processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board notes those files indicate that a second issue is in quasi-appellate status.  In this regard, documents in the VBMS file reflect that a service connection claim for PTSD was denied in a June 2014 rating decision; a timely Notice of Disagreement (NOD) relating to the service connection claim for PTSD was filed in August 2014.  This matter is separately docketed and will be addressed by the Board in a separate decision.  The documents also reflect that the Veteran's representative in that case is a private attorney.   

The Board also notes that the VBMS file contains February 23, 2015 correspondence advising VA of the Veteran's new address, with a request that the Veteran's profile be updated with the new address.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board notes that the issue of entitlement to a waiver of the recovery of an overpayment of VA compensation benefits in the principal amount of $41,794.00, to include the validity of the debt, was previously remanded by the Board in August 2013.  The Board's review of the electronic claims file reveals that additional action on the claim remaining on appeal is warranted. 

Specifically, this remand is essentially second request for compliance with the directives and actions requested in the prior Board remand of August 2013.  Having reviewed both Veteran's paperless VVA and VBMS files, it appears that the actions directed in the August 2013 Remand were largely not undertaken.  A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the prior Board remand of August 2013, the following actions were requested: (1) issue a letter to the Veteran notifying him of the amount of the overpayment incurred and his right to request a waiver and obtain and associate with the claims file copies of all outstanding records related to the matter on appeal as held by the DMC, to include a copy of any notice letter to the Veteran concerning the amount and cause of any overpayment incurred and his right to request a waiver as well as his July 2010 waiver request; (2) provide a written paid and due audit of the Veteran's account for the period of the overpayment should be performed - the audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due; (3) adjudicate the issue of whether the overpayment of disability compensation at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error, and the amount of any overpayment; (4) if an overpayment is found to have been properly created, give the Veteran an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including a current and complete FSR, providing all current income, expenses, and assets; (5) review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience; and (6) if the Committee's determination remains unfavorable to the Veteran, furnished an SSOC, which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112; 38 C.F.R. § 1.965(a).  

In March 2014, Social Security earnings information was added to the file and the Veteran provided an updated financial status report.  In September 2014, an audit of the Veteran's pension benefits was issued to him.  Except for the audit, it does not appear that any of the other aforementioned actions were completed in full.  

Accordingly, the case is REMANDED again for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the VA Debt Management Center (DMC) has sent a letter to the Veteran notifying him of the amount of the overpayment incurred and his right to request a waiver. The RO should obtain and associate with the claims file copies of all outstanding records related to the matter on appeal as held by the DMC, to include a copy of any notice letter to the Veteran concerning the amount and cause of any overpayment incurred and his right to request a waiver as well as his July 2010 waiver request.  If such a letter of notification of indebtedness is not available, then a certification from the DMC indicating the date of the demand letter, which contained the Veteran's notice of appellate rights, as well as when and where it was sent and whether it was returned as undeliverable, should be obtained and associated with the claims file. 

2.  Ensure that the September 2014 correspondence to the Veteran: (a) provided a written paid and due audit of the Veteran's account for the period of the overpayment; (b) reflected, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due; (c) included the amount of the overpayment, if any, that may have been repaid by the Veteran; and that (d) a copy of the written audit was inserted into the claims file and provided to the Veteran and his representative.  

To the extent that any of those actions were not completed during the September 2014 audit, a second review should be undertaken, to include completion of all of the points noted above.   

3.  After completion of the above development, as well as any other action deemed necessary, adjudicate the issue of whether the overpayment of disability compensation at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error, and the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the DMC and the Veteran.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response. 

4.  Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including a current and complete FSR, providing all current income, expenses, and assets. 

The Veteran is reminded that to obtain appellate review of any issue not currently in appellate status (that is, the validity of the debt), a timely appeal must be perfected.  While VA must afford the Veteran and his representative the appropriate time period in which to respond, the appellant should perfect an appeal with respect to the validity of the debt, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

5.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience. A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  A supplemental statement of the case (SSOC) is not the appropriate means for accomplishing this task, under proper appellate guidelines.

6.  If the Committee's determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC, which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112; 38 C.F.R. § 1.965(a).  This document should further reflect detailed reasons and bases for the decision reached. The Veteran and his representative should be afforded the opportunity to respond thereto; thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


